Exhibit 10.01

DEFINITIVE PURCHASE AGREEMENT
SALE OF COMPANY: ASSURED EQUITIES IV CORPORATION

           THIS DEFINITIVE PURCHASE AGREEMENT (the "Agreement"), made as of this
15th day of June, 2010, by and between Assured Equities, LLC, a Utah LLC and
Incorporator, Founder and Sole Shareholder of Assured Equities IV Corporation
(the "Corporation"), with an address at 2211 12th Avenue East, Seattle, WA 98102
USA (the "Seller"), and Rogue Diva Racing, Inc. with an address at PO Box 1013,
Jefferson, Georgia 30549 USA (the "Buyer") collectively referred to as
"Parties"or individually as "Party".

W I T N E S S E T H

            WHEREAS, Seller is the record owner and holder of 100,000 shares
(the "Share") of common stock with a par value of $0.001 {Ref: Common Stock
Certificate No. C-1} of the Corporation (the "Common Stock"), which constitute
all of the Corporation's capital stock issued and outstanding as of the date of
this Agreement, and;

            WHEREAS, Buyer desires to purchase the Shares from Seller, and;

            WHEREAS, the Seller desires to sell 100,000 of such Shares of Common
Stock of the Corporation to the Buyer, which constitutes One Hundred Percent
(100%) of the Corporation's issued and outstanding shares as of the date of this
Agreement, upon the terms and conditions hereinafter set forth.

            NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained in this Agreement, and in order to consummate
the purchase and sale of the Shares, it is hereby agreed, as follows:

1.0            PURCHASE AND SALE OF SHARES

Subject to the terms and conditions of this Agreement, Buyer agrees to purchase
at the Closing and the Seller agrees to sell to Buyer at the Closing, the
Shares, for a total purchase price of Twenty-five Thousand and 00/100 US dollars
($25,000.00) (the 'Purchase Price').

2.0            INITIAL DEPOSIT

At the signing of this Agreement, Buyer agrees to wire transfer to the
designated banking coordinates of the escrow agent jointly appointed by the
Parties (the"Escrow Agent") but not later than the close of business on June 18,
2010, the sum of Five Thousand and 00/100 US dollars ($5,000.00) as an initial
deposit (the "Deposit") against the delivery of the Shares by the Seller to the
Buyer pursuant to this Agreement.  The balance due, Twenty Thousand and 00/100
US dollars ($20,000.00) (the "Balance Due"), will be due at Closing pursuant to
this Agreement.  Buyer shall pay all wire transfer fees for the Deposit and
Balance Due. The Deposit is refundable only if Seller fails to execute and
deliver all documents required to be executed and/or delivered by Seller under
Section 4.0, as determined by the Closing Attorney.  If, on the other hand, the
Buyer fails to execute and deliver all documents required to be executed and/or
delivered by Buyer, or fails to deliver the Purchase Price, under Section 4.0,
as determined by the Closing Attorney, the Buyer shall forfeit the Deposit.

2.1            Closing Attorney's Banking Coordinates

With respect to the Closing and/or transfer of ownership of the Shares, nothing
further will proceed, nor is Seller under any obligation to sell the Shares to
Buyer hereunder, until the Deposit successfully reaches the Escrow Agent's
Escrow Account by Fed Wire transfer.

2.2            Seller's Banking Coordinates

The Seller's banking coordinates for receipt of the Deposit and Balance Due from
Buyer through the Escrow Agent's Escrow Account are at the Escrow Agreement.

3.0            ESCROW/CLOSING EXPENSES

Buyer shall pay the Escrow Agent fees of seven-hundred fifty and 00/100
($750.00) US Dollars.  Buyer and Seller shall each pay fifty percent (50%) of
the fees and costs of the Closing Attorney. The Buyer acknowledges that the
Closing Attorney retainer fee of two thousand five hundred dollars ($2,500) is
non-refundable and must be paid at the point of engagement, which is prior to
receipt of Closing documents, be they preliminary faxed copies or originals.  As
such, the Buyer should plan to pay its 50% share of such retainer fee, or one
thousand two hundred fifty dollars ($1,250) to the Closing Attorney promptly.
Buyer and Seller each understand and agree that in the event the Closing does
not occur, such Party will  not be entitled to any refund of the Closing
Attorney's or Escrow Agent's fees and costs. 

4.0            CLOSING

Subsequent to the Escrow Agent's receipt of the Deposit, the purchase and sale
of the Shares shall take place as soon as reasonably practicable after
satisfaction or waiver of all Closing conditions at the offices of the Closing
Attorney, Graham & Dunn PC, 2801 Alaskan Way, Suite 300, Seattle, Washington
98121 on the 25th day of June, 2010 with both the Seller and the Buyer
appearing, at their sole discretion, to administer their respective roles,
"remotely," by telephonic means, or by means of the Internet or other
technologies, or some combination of these methodologies. All closing and
transfer documents, including this Agreement, must be signed as originals. At
Closing:

 1. Seller shall deliver to the Buyer the Certificate of Incorporation of the
    Company in effect as of the date of this Agreement certified by the
    Secretary of State of the State of Florida;
 2. Seller shall deliver to the Buyer certificates, as of the most recent
    practicable dates as to the active status of the Company issued by the
    Secretary of State of the State of Florida;
 3. Seller shall deliver to the Buyer the (i) the By-laws of the Company and
    (ii) resolutions of the Board of Directors and (iii) Seller as the sole
    stockholder of the Company authorizing and approving all matters in
    connection with this Agreement, including resignation and replacement of
    board, resignation and replacement of officers, and the transactions
    contemplated hereby;
 4. Seller shall deliver to the Buyer a certificate for the Shares being
    purchased by such Buyer, registered in the name of Buyer;
 5. Seller shall deliver to the Buyer all accounting, banking and other
    financial records of the Corporation.
 6. Seller shall deliver to the Buyer the corporate seal of the Corporation.
 7. Buyer shall pay to the Seller through the Escrow Agent, the Purchase Price
    for the Shares being purchased by it in immediately available funds, by wire
    transfer pursuant to this Agreement; and
 8. Seller and Buyer shall execute and deliver a Cross-Receipt.

Seller and Buyer shall each deliver to the other a certificate, signed by a duly
authorized person, confirming that the representations and warranties of Seller
and Buyer, respectively, in this Agreement are true and correct as of the
Closing date and that all covenants and obligations of Seller and Buyer,
respectively, under this Agreement that were required to have been performed
prior to the Closing have been so performed.

4.1            Seller's and Buyer's Initial Role and Obligations

Within not less than three business days before date and time of scheduled
Closing, the Seller will deliver, or cause to be delivered, all corporate
records of the Corporation and transfer documents of Seller related to the
purchase and sale of the Shares hereunder as set forth in Section 4.0 above,
including this Agreement executed by the Seller, for inspection, verification
and authentication by the Closing Attorney (hereinafter the "Seller's Closing
Documents"). Within not less than three business days before date and time of
scheduled Closing, the Buyer will deliver, or cause to be delivered, the
transfer documents of Buyer related to the purchase and sale of the Shares
hereunder as set forth in Section 4.0 above, including this Agreement executed
by the Buyer, for inspection, verification and authentication by the Closing
Attorney (hereinafter the "Buyer's Closing Documents").

4.2            Closing Attorney's Role and Obligations

Upon receipt of the Seller's Closing Documents and the Buyer's Closing
Documents, the Closing Attorney shall review, inspect and confirm that all of
the Seller's Closing Documents and Buyer's Closing Documents appear on their
face to be in order, and, accordingly, the Closing Attorney shall issue a
written statement to both Parties and Escrow Agent that all Seller's Closing
Documents and Buyer's Closing Documents appear on their face to be in order.
Buyer and Seller each understand and agree that the Closing Attorney's role and
obligation with respect to Seller's Closing Documents and Buyer's Closing
Documents is limited only to confirming that such documents appear on their face
to be in order, and that Closing Attorney will not otherwise undertake to
confirm or verify the accuracy or completeness of such documents. Without
limiting the foregoing, Closing Attorney will have no obligation to confirm or
verify that Seller has delivered all relevant records or that such records are
true or complete.

4.3            Buyer's Role and Obligation

Having satisfied the Deposit ($5,000.00 US Dollars) requirements under §2.0,
supra, and upon issuance of the Closing Attorney's written statement that the
Seller's Closing Documents appear to be in order, Buyer shall transfer, without
deduction or delay (other than normal wire clearing delays), and by Fed Wire
Transfer (in clean, clear and unencumbered U.S. Dollars) the Purchase Price
balance of Twenty Thousand and 00/100 U.S. Dollars ($20,000.00) to the Escrow
Agent's designated escrow account.

4.4            Closing Attorney's Further Role and Obligation

Upon receipt of Buyer's Fed Wire for the balance of Twenty Thousand and 00/100
U.S. Dollars ($20,000.00) by the Escrow Agent, Closing Attorney shall,
accordingly, overnight by bonded courier the original set of the Seller's
Closing Documents to the Buyer for countersigning. Upon receipt of such Purchase
Price balance by the Escrow Agent and Closing Attorney's confirmation that all
of Seller's Closing Documents and Buyer's Closing Documents, respectively,
appear on their face to be in order, Closing Attorney shall instruct the Escrow
Agent to Fed Wire transfer the Purchase Price of Twenty-five Thousand and 00/100
U.S. Dollars ($25,000.00) to the Seller's account coordinates.

4.5            Buyers Further Role and Obligations

The Buyer shall countersign the Seller's Closing Documents, where indicated, and
shall return one fully executed (signed and countersigned) complete set of
original documents to the Seller via bonded overnight courier, with copy to the
Closing Attorney, retaining the second fully executed and complete set of
original documents for the Buyer's records.

5.0            REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants that by selling the Shares to Buyer hereunder, it
is selling, and is solely responsible and obligated hereunder to deliver, a
reporting blank check shell company, as defined and established under Securities
Exchange Act of 1934, as amended; that the Seller routinely (knowingly and
purposefully) sells and transfers ownership (100%) of the Corporation with its
final SEC acknowledgment pending so that said final acknowledgement is
perfected, by the SEC, under the "new" ownership.

The Seller further represents and warrants that the Seller's obligations
hereunder continue until the Shares are fully transferred, and that: (i) the
Seller, based on its research and experience, knows of no reason that would
cause the SEC to withhold routine acknowledgment of the Corporation as a
reporting blank check shell company; (ii) Seller has no current basis to believe
that SEC approval will be withheld; (iii) in the event that the SEC requires
certain actions or changes with respect to the Corporation or its public
disclosures, the Seller will promptly cause such actions to be taken or changes
to be made, or promptly notify Buyer that it is terminating this Agreement and
will instruct the Escrow Agent to refund the Deposit.

The Seller, as sole shareholder of the Corporation, hereby further represents
and warrants to Buyer as follows:

5.1            Corporate Formation

The Corporation is a corporation legally formed and organized and in good
standing under the laws of the State of Florida, and has the corporate power and
authority to carry on the business it is now executing.

5.2            Third Party Consent

Neither the Corporation nor the Seller requires any form of third party consent,
authorization, or declaration, nor does this transaction, as contemplated,
necessitate any notice to, or filing with, any government or regulatory
authority for the Parties to undertake their respective actions hereunder except
for the filing of a Form 8-K by the Corporation with the SEC after the Closing
and the Buyer's filing after the Closing with the State of Florida required
filings such as the change in ownership, change in corporate governance and
change of registered agent for the transaction contemplated by this Agreement.

5.3            Registration Statement (Form 10)

The Corporation has filed with the United States Securities and Exchange
Commission ("SEC") a registration statement on Form 10 effective pursuant to the
Securities Exchange Act of 1934, as Amended, and the Corporation meets the
criteria of a reporting company, as established under Section 12(g) thereunder
(Securities Exchange Act of 1934).  The Corporation is current on all reports
required to be filed by it pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934.

5.4            Capitalization

The authorized capital stock of the Corporation (immediately prior to the
Closing) consists of 100,000,000 shares of Common Stock, $0.001 par value per
share, of which 100,000 shares are issued and outstanding, and 50,000,000 shares
of Preferred Stock, $0.001 par value per share, none of which shares are issued
an outstanding.  The Shares comprise all of the issued and outstanding shares of
Common Stock, and such Shares have been duly authorized and validly issued and
are fully paid and nonassessable. The Seller is the legal and beneficial owner
of the Shares, and has good and marketable title thereto, free and clear of any
liens, claims, rights and encumbrances. Except as provided in this Agreement (i)
no subscription, warrant, option, convertible security or other right
(contingent or otherwise) to purchase or acquire any shares of capital stock of
the Corporation is authorized or outstanding, (ii) the Corporation has no
obligation (contingent or otherwise) to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Corporation, (iii) the Corporation has no obligation (contingent or otherwise)
to purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof, and (iv) there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Corporation.

All of the issued and outstanding shares of capital stock of the Corporation
have been offered, issued and sold by the Corporation in compliance with
applicable federal and state securities laws.

5.5            Subsidiaries, Etc.

The Corporation has no subsidiaries and does not own or control, directly or
indirectly, any shares of capital stock of any other corporation or any interest
in any partnership, joint venture or other non-corporate business enterprise.

5.6            Security Holders Lists and Agreements

Below is a true and complete list of the security holders of the Corporation,
showing the number of shares of Common Stock or other securities of the
Corporation held by each security holder as of the date of this Agreement and,
in the case of options, warrants and other convertible securities, the exercise
price thereof and the number and type of securities issuable thereunder:

Security Holder Type and Number of Securities Held

Assured Equities, LLC
100,000 shares of Common Stock

Except as provided in this Agreement, there are no agreements, written or oral,
between the Corporation and the Seller, or between the Seller and any third
party, relating to the acquisition (including without limitation rights of first
refusal, anti-dilution or pre-emptive rights), disposition, registration under
the Securities Act of 1933, as amended (the "Securities Act"), or voting of the
capital stock of the Corporation.

5.7            Authority for Agreement; No Conflict

The execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby have been
duly authorized by all necessary company action by the Seller. This Agreement
has been duly executed and delivered by the Seller and constitutes valid and
binding obligation of the Seller enforceable in accordance with its respective
terms. The execution of and performance of the transactions contemplated by this
Agreement and compliance with its respective provisions by the Seller will not,
except as provided in such agreement, (a) conflict with or violate any provision
of the Certificate of Incorporation or By-laws of the Corporation or the similar
governing documents of the Seller, (b) except as set forth in Section 5.2,
require on the part of the Corporation or Seller any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (each of the foregoing is hereafter referred to as a
"Governmental Entity"), (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any contract,
lease, sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest (as
defined below) or other arrangement to which the Corporation or Seller is a
party or by which the Corporation or Seller is bound or to which their
respective assets are subject, (d) result in the imposition of any Security
Interest upon any assets of the Corporation or Seller or (e) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the
Corporation or Seller or any of their respective properties or assets. For
purposes of this Agreement, "Security Interest" means any mortgage, pledge,
security interest, encumbrance, charge, or other lien (whether arising by
contract or by operation of law).

5.8            Governmental Consents

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with any Governmental Entity is required on
the part of the Seller in connection with the execution and delivery of this
Agreement, or the offer, sale and delivery of the Shares, as contemplated by
this Agreement, except such filings as shall have been made prior to and shall
be effective on and as of the Closing and such filings required to be made after
the Closing under applicable federal and state securities laws.

5.9            Financial Statements

The Company has prepared financial statements that comply with United States
generally accepted accounting principles ("GAAP").

5.10            Assets

The total assets of the Corporation reflected on the last regularly prepared
balance sheet of the Corporation prior to the date of this Agreement were one
hundred and 00/100 dollars ($100.00) in cash.

5.11            Liabilities

The Corporation does not have any liabilities.

5.12            Taxes

The Corporation has no operations and no employees. The Corporation has filed a
U.S. Corporation Income Tax Return (Form 1120) and a State of Florida Corporate
Income Tax Return on Form F-1120. Neither the Corporation nor any of its
Directors, Officers or Stockholders has ever filed (a) an election pursuant to
Section 1362 of the Internal Revenue Code of 1986, as amended (the "Code"), that
the Corporation be taxed as an S Corporation or (b) consent pursuant to Section
341(f) of the Code relating to collapsible corporations.

5.13            Litigation

There is no action, suit or proceeding, or governmental inquiry or
investigation, pending, or, to the best of the Seller's knowledge, threatened,
against the Corporation. The Corporation is not subject to any outstanding
judgment, order or decree.

5.14            Material Contracts and Obligations

The Corporation has no material agreements or commitments of any nature (whether
written or oral).

5.15            Employees and Directors

The Corporation has no employees. Effective upon the date of this Agreement, the
Corporation's Board of Directors consists of:

William D. Kyle, (Chairman of the Board)
Anne M. Kyle (Member, Board of Directors)

5.16            Books and Records

The minute books of the Corporation contain, in all material respects, complete
and accurate records of all meetings and other corporate actions of its
stockholders and its Board of Directors and committees thereof. The stock ledger
of the Corporation is complete and reflects all issuances, transfers,
repurchases and cancellations of shares of capital stock of the Corporation.

5.17            Voting and Disposive Power

William D. Kyle, as the sole Managing Member of Seller, has full voting and
dispositive power with regard to all of the Shares.

5.18            Finder Or Broker Claims

No person or entity has, or will have, any right, interest or valid claim
against the Corporation for any commission, fee or other compensation in
connection with the sale of the Shares herein, as a finder or broker or in any
similar capacity as a result of any act or omission by the Corporation and/or
Seller or anyone acting on behalf of the Corporation and/or Seller.

5.19            Corporate Information

The corporate information contained provided by the Seller and on file with the
SEC is true and correct.

6.0            REPRESENTATIONS OF THE BUYER

Buyer hereby represents and warrants to Seller that:

6.1            Authority For Agreement: No Conflict

Buyer has full power and authority to enter into and to perform this Agreement
in accordance with its terms. Upon its execution and delivery, this Agreement
will be valid and binding obligations of the Buyer, enforceable in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, (b) as limited by general principles of equity
that restrict the availability of equitable remedies. Buyer further warrants
that the execution, delivery and performance of this Agreement is in compliance
with, and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Buyer is a party or by which Buyer is bound.

6.2            Experience

Buyer has carefully reviewed the representations concerning the Corporation
contained in this Agreement and has made detailed inquiry concerning the
Corporation, its business and its personnel; the officers of the Corporation
have made available to such Buyer any and all written information which he, she
or it has requested and have answered to such Buyer's satisfaction all inquiries
made by such Buyer; and such Buyer has sufficient knowledge and experience in
finance and business that he, she or it is capable of evaluating the risks and
merits of his, her or its purchase of the Shares and such Buyer is able
financially to bear the risks thereof.

6.3            Solicitation

At no time was Buyer presented with, or solicited by or through any leaflet,
public promotional message or any other form of general solicitation or
advertising promoting the sale of the Shares.

6.4            Own Account

Buyer is acquiring the Shares for his, her or its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof,
nor with any present intention of distributing or selling the same; and, except
as contemplated by this Agreement, Buyer has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof. Buyer acknowledges and consents that the
Shares that are the subject of this Agreement are restricted securities within
the meaning of applicable securities laws and, therefore, may not be transferred
without registration with the SEC and applicable state securities regulators or
exemptions from registration.

6.5            Recordings

Buyer, under penalty of perjury, hereby warrants that he, she or it will file
any and all documents required by the State of Florida and the SEC to record the
sale and transfer of ownership, and the change in corporate governance of the
Corporation, in a timely and fully compliant manner.

6.6            Residence

The office or offices of the Buyer in which its purchase decision was made is
located at the address or addresses of the Buyer set forth in Section 7.8
herein.

7.0            MISCELLANEOUS

7.1            Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. Neither Party may assign this
Agreement without the express written consent of the other Party; however, such
consent shall neither be unreasonably withheld nor delayed.

7.2            Confidentiality

Buyer agrees that he, she or it will keep confidential and will not disclose,
divulge or use for any purpose other than to evaluate the purchase of the
Shares, any and all confidential, proprietary or secret information which such
Buyer may obtain relating to Seller or Seller's business ("Confidential
Information"), unless such Confidential Information is known, or until such
Confidential Information becomes known, to the public; provided, however, that
Buyer may disclose Confidential Information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with the transactions contemplated hereby, (ii) to any
affiliate of such Buyer or to a partner, stockholder or subsidiary of such
Buyer, provided that such affiliate agrees in writing to be bound by the
provisions of this Section 7.2, or (iii) as may otherwise be required by law,
provided that the Buyer takes reasonable steps to minimize the extent of any
such required disclosure.

7.3            Survival of Representations and Warranties

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the closing of the transactions contemplated
hereby for a period of one year after the Closing.

7.4            Brokers

The Parties to this Agreement (i) represent and warrant to the other Party
hereto that he, she or it has not retained a finder or broker in connection with
the transactions contemplated by this Agreement, and (ii) will indemnify and
save the other Party harmless from and against any and all claims, liabilities
or obligations with respect to brokerage or finders' fees or commissions, or
consulting fees in connection with the transactions contemplated by this
Agreement asserted by any person on the basis of any statement or representation
alleged to have been made by such indemnifying party.

7.5           Severability

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

7.6           Specific Performance

In addition to any and all other remedies that may be available at law in the
event of any breach of this Agreement, Buyer shall be entitled to specific
performance of the agreements and obligations of the Seller hereunder and to
such other injunctive or other equitable relief as may be granted by a court of
competent jurisdiction.

7.7            Governing Law

This Agreement shall be governed by, and construed and enforced in accordance
with the internal laws of the State of Washington without regard to principles
of conflicts of laws. Each party irrevocably and unconditionally: (a) agrees
that any legal proceeding relating to this Agreement must be brought in the
State courts in King County, Washington, or the District Court of the United
States, Western Washington District Court; (b) consents to the jurisdiction of
each such court in any suit, action or proceeding; (c) waives any objection
which it may have to the laying of venue of any proceeding in any such court;
and (d) agrees that service of any court paper may be effected on it by mail, or
in such other manner as may be provided under applicable laws or court rules in
the State of Washington.

7.8            Notices

All notices, requests, consents, and other communications under this Agreement
shall be in writing and shall be deemed delivered (i) two business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid or (ii) one business day after being sent via a reputable nationwide
overnight courier service guaranteeing next business day delivery, in each case
to the intended recipient as set forth below:

If to Seller:

Assured Equities, LLC
2211 12th Avenue East
Seattle, WA 98102
Attn: Mr. William D. Kyle, Managing Member

If to Buyer:

Rogue Diva Racing, Inc.
77 Alcorn Avenue
Talmo, GA 30575
Attn: Mr. Cecil VanDyke

7.9            Complete Agreement

This Agreement constitutes the entire agreement and understanding of the Parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter.

7.10           Amendments

No amendments or additions to this Agreement shall be binding unless in writing,
signed by both Parties, except as herein otherwise provided.

7.11           Pronouns

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.

7.12           Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same document.

7.13           Section Headings

The section headings are for the convenience of the Parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the Parties.

7.14           Gender And Number: Section Headings

Words importing a particular gender mean and include the other gender or
business entity, as may be the case; also words importing a singular number mean
and include the plural number and vice versa, unless the context clearly
indicated to the contrary. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

7.15           Waiver

No waiver, or waiver of breach, of any provision or condition or this Agreement
shall be deemed waiver of any similar or dissimilar provision or condition at
the same time or any prior or subsequent time.

7.16           Publicity

Except as otherwise required by law, none of the Parties hereto shall issue any
press release or make any other public statement, in each case relating to,
connected with or arising out of this Agreement or the matters contained herein,
without obtaining the prior approval of the other to the contents and the manner
of presentation and publication thereof.

7.17           Entire Agreement

This Agreement contains all of the terms agreed upon by the Parties with respect
to the subject matter hereof. This Agreement has been entered into after full
investigation, and is a product of negotiations and that no inference should be
drawn regarding the drafting of this document.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

Executed as of the date first written above.

 

s/s William
Kyle                                                                        s/s
Cecil VanDyle
Seller: Assured Equities, LLC                                               
Buyer: Rogue Diva Racing, Inc.
Mr. William Kyle, Managing Member                                 Mr. Cecil
VanDyke, President
2211 12th Avenue East, Seattle, WA 98102                       PO Box 1013,
Jefferson, GA 30549
Phone: 206-422-6677, Fax: 866-711-9672                         Phone:
704-361-2204
Email: bill@assuredequities.com                                          Email:
vpiweb@aol.com

 